DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 08/19/2022 and TD filed on 08/19/2022 and approved on 08/22/2022.
Allowable Subject Matter
Claims 1-2, 4-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a method and system for determining that a user has not completed an activity in a video game with the activity associated with an identifier and data regarding players that have completed the activity.  Using the current user statistics a score is generated for the ability of a user to complete the activity based on the statistics about the video game players that have completed the activity.  The system identifying a set of other activities that have also not been completed and which are available.  Determine an activity has a spoiler and removing the activity.  Ranking, based on score, the activity relative to the set of other activities and presenting information about the activity to the user wherein the information includes a selectable option to view a recorded completion of the activity by at least one of the video game players that completed the activity which is displayed upon selection.  The closest prior art of record, Chatani (US Pub. No. 2013/0005452 A1) teaches a gaming system comprising recommending activities to a user, including activities which are new, wherein activities are scored based on average play time based on other users who have completed the activity.  The average play time based on statistics such as skill and the activity presented in a list of activities which a player can select.  However, Chatani and the other prior art of record lack teaching, making obvious, or anticipating all the features as a combination.  Specifically while individual features such as the activity listing based on skill, hiding spoilers from a player being a commonly known activity to carry out in the entertainment art, and providing walkthrough videos on how to complete a task being commonly known the combination of all these features together with the ranking algorithm is a non-obvious combination.
As per 101 examiner agrees with applicant’s arguments that a practical application is provided which overcomes the judicial exemption.  For example the ranking algorithm combined with the videos presented by the display provides a practical application that goes beyond the mental step exemption. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokota et al. (US Pub. No. 2016/0016077 A1) teaches a gaming system comprising flagging content as a spoiler.
Maisenbacher et al. (US Pub. No. 2015/0382061 A1) teaches a media system comprising content being flagged as spoiler content based on filtering features and blocked from view.
Watari et al. (US Pat. No. 10,427,055 B2) teaches a video distribution system for game videos wherein a setting filters out spoilers such as end game content.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        8/26/2022